Citation Nr: 1301039	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  07-07 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.
 
The Veteran's claim was remanded by the Board in November 2010.  As a result of the development conducted in conjunction with that remand, the Board finds that additional remand is required.  Also, the Board notes that while the Veteran's claim for service connection was specifically for PTSD, the record contains additional psychiatric disorders to include depression and a mood disorder.  Therefore, the Board has recharacterized the issue on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

All documents in the Veteran's Virtual VA electronic folder were considered by the RO prior to certification of the Veteran's claim to the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD and he has received diagnoses of PTSD from VA medical personnel.  In May 2011, the AMC attempted to verify the Veteran's reported stressors through the U.S. Army and Joint Services Records Research Center (JSRRC).  The JSRRC replied that they were unable to document any of the incidents as described by the Veteran, but stated that a Morning Report search may need to be conducted, as well as a review of the Veteran's Official Military Personnel File.  

A white envelope containing the Veteran's military personnel file is of record, and has been reviewed.  However, no attempt has been made to obtain the appropriate Morning Reports.  The Board notes that the Morning Reports would be relevant to the verification of some of the Veteran's claimed stressors.  He reported seeing a fellow soldier hit by a truck and badly injured in January 1973.  The Veteran reported a North Korean attack in December 1973.  He reported the stressor of having to identify an overdose victim with needles still stuck in his veins in December 1977.  The appropriate Morning Reports for January 1973, December 1973, and December 1977 should be obtained and reviewed.  

In a November 2012 Informal Hearing Presentation, the Veteran's representative alleged that the Veteran's stressors are traceable through the installation provost marshal and through the battalion operational reports at the Defense Technical Information Center (DTIC).  Such verification should be attempted.

If any of the Veteran's reported stressors are verified, the Veteran should be afforded a VA psychiatric examination to determine if the Veteran has PTSD or a different acquired psychiatric disorder as a result of a verified stressor.

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Obtain the appropriate Morning Reports from the Veteran's units for the months of January 1973, December 1973, and December 1977.

2.  Request any reports that could be used to verify the Veteran's stressors through the installation provost marshal and through the battalion operational reports at the Defense Technical Information Center.

3.  After the above has been accomplished, if any of the Veteran's claimed stressors are deemed to be verified, afford the Veteran a VA PTSD examination.  The examiner should be provided the Veteran's claims folder to review in conjunction with the examination.  Review of the entire file is requested, however attention is invited to the Veteran's treatment for various psychiatric disorders, to include PTSD, depression, and mood disorder.

If the examiner determines that the Veteran has PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is caused by a verified stressor.  

If the examiner determines that the Veteran has another psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is related to the Veteran's service. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The examiner is also asked to provide the reasons behind any opinion expressed.

4.  Following the above development, review the claims file and readjudicate the Veteran's claim of service connection for an acquired psychiatric disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


